COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00083-CR


DENNIS HARRIS                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1390488D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      In a document filed with the district clerk entitled “Appeal,” Appellant

Dennis Harris states that he wants a court date and a new bond. On March 16,

2016, we notified Harris of our concern that we lack jurisdiction over this appeal

because the trial court had not entered any appealable orders, noting that we

generally have jurisdiction to consider an appeal in a criminal case only when


      1
       See Tex. R. App. P. 47.4.
there has been a judgment of conviction.2 See McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). We informed Harris that the

appeal would be dismissed unless he or any party desiring to continue the

appeal filed a response by March 28, 2016, showing grounds for continuing the

appeal. We have not received a response. Accordingly, we dismiss this appeal

for want of jurisdiction.

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 12, 2016




      2
        Harris is not attempting to appeal from the denial of a pretrial application
for writ of habeas corpus challenging his bail. See Ex parte Gray, 564 S.W.2d
713, 714 (Tex. Crim. App. 1978) (“The proper method for challenging the denial
or excessiveness of bail, whether prior to trial or after conviction, is by habeas
corpus.”).


                                         2